--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 MANAGEMENT CONTRACT FOR SERVICES


Monika Sagar/Marine Drive Mobile Corp.


         This AGREEMENT made as of the ___ day of _______, 2011, by and between
Marine Drive Mobile Corp., a Nevada Corporation (the "Company"), and Monika
Sagar, (the "Management Employee").


BETWEEN


Marine Drive Mobile Corp.
1278 Indiana St., Suite #301
San Francisco, California 94107
Email: info@marinedrive.com
  (“the Company”)


 AND


Monika Sagar
H-89 Sarojani Nagar
New Delhi, India 23
(“the “Management Employee”)


WHEREAS, Management Employee heretofore has been providing services to the
Company and the Company seeks to ensure continued service from the Management
Employee by entering into this Agreement with Management Employee;


WHEREAS, the Company and Management Employee mutually desire that Management
Employee continue to provide services to the Company and that Management
Employee devote reasonable efforts and attention to the operation of the
Company; and


WHEREAS, the Company and Management Employee mutually desire to set forth the
terms of their intended working relationship;


NOW THEREFORE, in consideration of the premises and the terms hereinafter set
forth, the parties, intending to be legally bound, agree as follows:


1. Employment of Management Employee. Beginning on the Effective Date
(hereinafter defined), the Company shall employ the Management Employee, and
Management Employee shall accept employment by the Company, as Chief Financial
Officer pursuant to the terms of this Agreement.


2. Management Employee's Duties. Management Employee’s primary duties will
consist of those as may be reasonably determined by the Board of Directors and
as are generally consistent with the duties of Chief Financial Officer, and an
officer of the Company. The Board of Directors will assist and work with the
Management Employee in the performance of his duties.

 
1

--------------------------------------------------------------------------------

 
The Management Employee agrees to meet mutually agreed upon performance targets
established by the Management Employee and the Company, which will be reviewed
and agreed to semi-annually.


3. Time Obligations. Management Employee shall devote reasonable efforts to the
Company’s business and purposes. Management Employee shall not engage in any
activities in conflict with the purposes and businesses of the Company as from
time to time conducted.


4. Compensation. For all services rendered by Management Employee to the Company
under this Agreement or otherwise, the Company shall compensate Management
Employee as follows commencing on the Effective Date:
 
4.1.  Options to Purchase Shares.


a. Grant of the Award. Subject to approval of the Board of Directors of the
Company and execution of the Company’s stock option agreement, the Company shall
grant to the Management Employee the option to purchase 2,000,000 shares of
common stock of the Company, with an exercise price of $0.25 per share (the
“Option”).  The Option will vest with respect to 250,000 shares on the twelve
month anniversary of the Effective Date, and with respect to an additional 1/7th
of the shares, when the Management Employee completes each additional
three-month period of continuous Service thereafter, such that all of the shares
shall completely vest thirty three (33) months from the date of grant.


b. Restrictions. These options will only be granted should the Management
Employee be under contract with the Company at the time of the exercise. Should
the Management Employee be terminated only those options allotted to the
Management Employee as of the termination date as per the quarterly vesting
schedule will be considered vested. Following the termination date of the
Management Employee’s contractual relationship with the Company, the Management
Employee will have thirty (30) days in which to exercise the vested options.


4.2.   Salary.  The Management Employee will receive no cash salary for the
first twelve months of this agreement. Following the completion of the
employee’s first year of employ from the Effective Date, the Company and the
Management Employee will negotiate in good faith a competitive monthly salary
for her position for the company for the remaining term of the contract. The
Company shall pay the Management Employee for her services and for any approved
expenses upon receipt of the Management Employee’s invoice.


4.3.  Expenses. The Company agrees to reimburse the Management Employee for all
reasonable expenses that are integral to the delivery of the abovementioned
services.  This includes telephone expenses, including any travel and
accommodation expenses incurred at the request of the Company.

 
2

--------------------------------------------------------------------------------

 
4.4.  Vacation. The Management Employee will be permitted two weeks annual paid
vacation during the term of this Agreement.  The dates and times for the
vacation time will be mutually agreed to by the Management Employee and the
Company.


5. Confidentiality; Change of Control Event


5.1.   Management Employee agrees not to, except to the Company, its
subsidiaries and affiliates, communicate or divulge to any person, firm or
corporation, directly or indirectly, any confidential or proprietary information
relating to the business, customers and suppliers or other affairs of the
Company, its parents, subsidiaries and their affiliates (the “Confidential
Information”).


5.2.   Upon termination of this agreement, the Management Employee shall deliver
to the Company, without keeping any copies, all written and tangible material in
his possession which incorporates the Confidential Information or otherwise
relates to the business of the Company and the Company's clients, business
partners and associates, including, without limitation, writings, designs,
documents, records, data, memoranda, photographs, illustrations, electronic mail
files, sound recordings, tapes and disks containing software, computer source
code listings, routines, file layouts, record layouts, system design
information, models, manuals, documentation and notes.


5.3.   Disclosure of Work. The Management Employee shall promptly and fully
disclose and describe to the Company all the work that he conceives, creates,
develops or reduces to practice, in the course of performing the services,
including, without limitation, any work protectable by copyright, any new or
useful art, music, sound effects, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how, which work:
(a) relates, at the time of conception, creation, development or reduction to
practice, to the Company’s business or projects or actual or demonstrably
anticipated research or development; (b) is conceived, created and developed or
reduced to practice, in whole or in part on the Company’s time or with the use
of any of the Company’s equipment, supplies, facilities or Confidential
Information; or (c) results from any of the services performed by the Management
Employee for the Company. (“the Company Work”).   The Company Work shall be
documented by the Management Employee and delivered to the Company by the
Management Employee in a timely manner.


5.4.   The Management Employee represents that his performance of all of the
terms and conditions of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data of a
third party and that the Management Employee will not disclose to the Company,
or induce the Company to use, any confidential information belonging to third
parties unless the use or disclosure is authorized in writing by such owners.


5.5.   The Management Employee further represents that any inventions or works
protectable by copyright which relate to the Company’s actual or anticipated
business or research and development and which the Management Employee has
conceived, authored, developed, made or reduced to practice prior to the
Effective Date of this Agreement, have been disclosed to the Company.

 
3

--------------------------------------------------------------------------------

 
6. Term and Termination.


6.1.  Cause


a. It is understood that actions or omissions which will entitle the Company to
terminate the term of this Agreement for “Cause” shall include, but not be
limited to, the following:


i. the Management Employee’s indictment for, pleading nolo contendere to, or
conviction of a felony involving moral turpitude, dishonesty, theft, fraud,
violent conduct, breach of trust, or unethical business conduct; conduct of the
Management Employee which constitutes theft or intentional misappropriation of
funds, trade secrets or other proprietary property of  the Company;


ii. conduct on the part of the Management Employee which constitutes illegal,
fraudulent, dishonest or unethical dealings with the Company, clients, customers
and/or vendors;


iii. loss of licensure or other failure of the Management Employee to comply
with applicable laws or regulations of any government agency regulating the
business of the Company;


iv. material breach of this Agreement, including but not limited to, gross
neglect of duties or other terms of this Agreement which continues for a period
of thirty (30) days after written notice thereof,;


v. failure to achieve agreed to performance goals;


vi. Company’s economic necessity;


vii. Willful misconduct, such as sexual harassment or other discriminatory
behavior; or


viii. discovery that the Management Employee has falsified his employment
history or background prior to employment.


“Cause” indicates the company’s good faith belief that cause exists.


6.2.   This Agreement shall become effective on ___________ (the “Effective
Date”). Unless otherwise terminated as provided in this section, the term of
Management Employee's employment shall expire on August 1, 2014.  This agreement
can be terminated at anytime during the term of this agreement upon written
notice to the other party of non-renewal.


6.3.   The provisions of paragraph 6.2 notwithstanding, this Agreement shall
terminate upon the occurrence of any one or more of the following:


a. Death of Management Employee; or

 
4

--------------------------------------------------------------------------------

 
b. Inability of Management Employee to perform the duties for a period of one
hundred twenty (120) consecutive days due to sickness, disability or any other
cause, unless Management Employee is granted a leave of absence by the Company.


6.4.  Subject to the other provisions contained in this Agreement, Employer may
terminate this Agreement for any reason other than for Cause upon thirty (30)
days’ written notice to Management Employee.  The effective date of termination
shall be considered to be thirty (30) days subsequent to written notice of
termination; however, the Company may elect to have Management Employee leave
the company immediately.


7. Notice and Opportunity to Cure. Whenever a breach of this Agreement by either
party is relied upon as a justification for any action taken by the other party,
before such action is taken, the party asserting the breach shall give the other
party written notice of the existence and nature of the breach and such other
party shall have the opportunity to correct such breach during the sixty-day
period following such notice. If such cure is effected, then any such breach
shall not be a basis for the party intending to rely thereon.


8. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be given by personal delivery or by
registered or certified mail, return receipt requested, addressed as follows:


         If to Management Employee:


Monika Sagar
H-89 Sarojani Nagar
New Delhi, India 23
 
 


         If to the Company:                      Marine Drive Mobile Corp.
1278 Indiana St., Suite #301
San Francisco, California 94107
Email: info@marinedrive.com


 
 
or to such other address as the party to receive the notice or other
communication shall have designated by notice to the other hereunder. The date
any such notice or other communication shall be deemed hereunder to have been
given shall be seven (7) days after the date that it is deposited in the mails,
with proper postage prepaid, or when delivered personally by hand, courier or
otherwise.


9. Assignment and Waiver. The rights of either party shall not be assigned or
transferred, whether voluntarily or by operation of law or otherwise, without
the other party's prior written consent, nor shall the duties of either party be
delegated in whole or in part, whether voluntarily or by operation of law or
otherwise, without the other party's prior written consent. Any attempted
assignment, transfer or delegation shall be of no force or effect unless so
consented to in writing.

 
5

--------------------------------------------------------------------------------

 
9.1.   The Management Employee hereby irrevocably sells, assigns and transfers
to the Company all his right, title and interest worldwide in and to the Company
Work, including, without limitation, all copyrights, trademarks, industrial
designs, trade secrets, all contract and licensing rights and all claims and
causes of action of any kind with respect to any of the foregoing, whether now
known or hereafter to become known.
 
 
9.2.  The Management Employee hereby waives his moral rights to the Company Work
or any work product developed on his own previous to his employment with the
Company (“Pre-Existing Work”) and to the enforcement of all such rights and all
claims and causes of action of any kind with respect to any of the foregoing
against the Company, its distributors, assigns, sublicensees and customers,
whether now known or hereafter to become known.


9.3.   If the Management Employee has any rights in and to the Company Work that
cannot be assigned to the Company or waived, he hereby grants to the Company and
to its respective successors and assigns, an exclusive, worldwide, royalty-free
license during the term of the rights to convert to machine readable digital
form and to reproduce, distribute, modify, perform, record, publish, present and
display such material, with the right to sublicense and assign such rights in
and to the Company Work including, without limitation, the right to use the
Company Work and the Pre-Existing Work in any way whatsoever.


10. Preparation of Agreement. This Agreement will have tax and other
consequences to Management Employee. Management Employee acknowledges that he
has been advised by the Company to consult with an attorney, tax advisor and
other Management Employees of his choice before entering into this Agreement and
he has done so. Management Employee further acknowledges that he has not relied
upon any legal or tax advice of the Company or the Company's attorney in
connection with this Agreement.


11. Miscellaneous.


11.1.  Waiver. No delay or failure by a party to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly set forth in a
writing signed by such party. No consent or waiver, express or implied, by
either party to any breach or default by the other party in the performance by
the other of its or his obligations hereunder shall be effective unless made in
a writing duly executed by the party giving or making such consent or waiver. No
such consent or waiver shall be deemed or construed to be consent or waiver to
or of any other breach or default in the performance by such other party of the
same or any other obligation of such party.
 
 
6

--------------------------------------------------------------------------------

 

 
11.2.  Amendments. To be effective, all changes, additions and other amendments
to this Agreement must be set forth in a writing signed by the party to be
charged, and no oral changes, additions or other amendments hereto shall be
binding upon either party.


11.3.  Integration. This Agreement constitutes the entire agreement between the
parties relating to the subject matter hereof and supersedes and cancels all
other prior agreements, understandings, representations, warranties, inducements
or other matters in connection with such subject matter.
11.4.  Severability; Blue Pencil. The unenforceability or invalidity of any
provision of this Agreement in a particular case shall not render unenforceable
or invalid in such case any other provision hereof or such provision in any
other case. If any one or more of the provisions of this Agreement shall for any
reason be deemed excessive as to duration, scope, activity or subject or shall
be otherwise unenforceable, such provision(s) shall be construed or recast so as
to enforce the intent of the parties as herein set forth to the greatest extent
permitted by applicable law.


11.5.  Headings. The headings and titles in this Agreement are for purposes of
convenience of reference only and shall not in any way affect the meaning,
interpretation or enforcement of this Agreement.


11.6.  Governing Law. This Agreement shall be governed by the laws of the State
of Nevada as in effect for contracts made and to be performed in the State of
Nevada. The parties hereby submit to the jurisdiction of the courts of, and the
federal courts located in, the State of Nevada for all purposes related to this
Agreement and the relationship between the parties, and such courts shall have
exclusive jurisdiction of the subject matter hereof and thereof.


11.7.  Nature of Relationship. The relationship of the parties shall be only
that of employer and Management Employee. The parties do not intend to be
partners and neither party shall hold itself out as being a partner of, or
having a similar relationship with, the other party. The Management Employee
shall be responsible for payment of his own income tax, pension and any worker’s
compensation insurance premiums relating to compensation received from the
Company for rendering services.


11.8.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement.


11.9.  Non-Solicitation Covenant.  Management Employee agrees that for a period
of five years following termination, for any reason whatsoever, Management
Employee will not disrupt, damage, impair or interferer with the Company whether
by way of interfering with or soliciting its employees, disrupting its
relationships with clients, customers, agents, representative or vendors or
otherwise solicit customers or clients of the Company.  By agreeing to this
covenant, Management Employee acknowledges his/her contribution to the Company
is unique to the Company's success and he/she has significant access to the
Company’s trade secrets and other confidential or proprietary information.

 
7

--------------------------------------------------------------------------------

 

   IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
  MANAGEMENT EMPLOYEE:                              COMPANY:
  Monika Sagar                                                            Marine
Drive Mobile Corp.






By:
__________________                                     By:  _______________________
 
 
                                 Its:  _______________________





 
8

--------------------------------------------------------------------------------

 
